Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 24, 29 and 32-35 rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Pub. No. 2017/0236866) of record.
	Regarding Claim 22
	FIG. 20 of Lee discloses a display device, comprising: a display panel (200); a panel driver for driving the display panel (220); and a controller (250) for controlling the panel driver [0043], wherein the display panel includes a plurality of light emitting diode modules provided as a plurality of pixels, wherein the plurality of light emitting diode modules each (FIG. 13) include: a cell array including first to fourth light emitting diode cells (C1’’-C4’’), the cell array having a first surface and a second surface opposite to the first surface, a first light adjusting portion (451) on the second surface of the cell array and corresponding to the first LED cell, wherein the first light adjusting portion includes a first wavelength converting portion converting the light emitted by the first LED cell into red light (Claim 1); a second light adjusting portion (452) on the second surface of the cell array and corresponding to the second LED cell, wherein the second light adjusting portion includes a second wavelength converting portion converting the light emitted by the second LED cell into first green light (Claim 14), Page 2 of 12a third light adjusting portion (453) on the second surface of the cell array and corresponding to the third LED cell, wherein the third light adjusting portion includes a third wavelength converting portion converting the light emitted by the third LED cell into second green light (Claim 14); a fourth light adjusting portion (454) on the second surface of the cell array and corresponding to the fourth LED cell, wherein the fourth light adjusting portion provides blue light [0044].

	FIG. 4 of Lee discloses a similar light emitting diode module, wherein each LED cell having a first conductive semiconductor layer (13), an active layer (15), and a second conductive semiconductor layer (17), light blocking walls (45) between the first to third light adjusting portions (51) to isolate the first to third light adjusting portions from one another; and an electrode portion (31) on the first surface of the cell array, independently electrically connected to the first to three LED cells to selectively drive the first to three LED cells [0050], wherein the controller is configured to selectively drive the first to three LED cells through the electrode portions [0048]. Although the light emitting diode module in FIG. 4 comprises three light emitting diode cells, it would have been obvious to one of ordinary skill in the art that the structure of FIG. 4 can be applied to a light emitting diode module comprising four light emitting diode cells, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.


	Regarding Claim 24
	Lee discloses the first to fourth LED cells emit the blue light, and the first wavelength converting portion converts the blue light into the red light, the second wavelength converting portion converts the blue light into the first green light, and the third wavelength converting portion converts the blue light into the second green light [0054].

	Regarding Claim 29
	Lee discloses the first to third light adjusting portions include a filter blocking the blue light (Claims 26-27).
		
	Regarding Claim 32
	Lee discloses the first to fourth light emitting diode cells emit ultraviolet light, and the first to fourth light adjusting portions respectively include first to fourth wavelength converting portions respectively converting the ultraviolet light into the red light, the first green light, the second green light, and the blue light [0044].
	
	Regarding Claim 33

	
	Regarding Claim 34
	FIG. 4 of Lee discloses the reflective insulating portions (21) include a distributed Bragg reflector structure in which a plurality of insulating films having different refractive indices are alternately stacked [0046].

	Regarding Claim 35
	Lee discloses the electrode portion includes a first common electrode (432, FIG. 13) commonly connected to the first conductive semiconductor layers of the first to fourth light emitting diode cells [0100], and first to fourth individual electrodes (431a-431d) respectively and individually connected to the second conductive semiconductor layers of the first to fourth light emitting diode cells [0101].

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Lee’740 (U.S. Patent Pub. No. 2007/0008740) of record.
	Regarding Claim 23
	Lee discloses Claim 1.
Lee fails to explicitly disclose “the first to fourth light emitting diode cells are arranged in a two-by-two matrix, and the first to fourth light emitting diode cells are 
	FIG. 1 of Lee’740 discloses a similar light emitting diode module, wherein the first to fourth light emitting diode cells are arranged in a two-by-two matrix, and the first to fourth light emitting diode cells are arranged such that the first green light and the second green light are provided by ones of the first through fourth light emitting diode cells that are disposed on a diagonal in the two-by-two matrix [0008]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lee’740. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of generating white light (Para. 8 of Lee’740).

Claims 25-28, 30, 31 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Yoon (U.S. Patent Pub. No. 2006/0120077) of record.
	Regarding Claim 25
	 Lee discloses Claim 22.
Lee fails to explicitly disclose “the first green light has a peak wavelength of 510 nm to 525 nm, and the second green light has a peak wavelength of 530 nm to 540 nm”.
	FIG. 1 of Yoon discloses a similar light emitting diode module, wherein the first green light (214) has a peak wavelength of 510 nm to 525 nm [0030], and the second green light (224) has a peak wavelength of 530 nm to 540 nm [0033]. 

	
	Regarding Claim 26
	FIG. 4 of Yoon discloses the first green light and the second green light each have a full width at half maximum of-55 nm or less.
	
	Regarding Claim 27
	Yoon discloses the blue light has a peak wavelength of 460 nm to 470 nm, and the red light has a peak wavelength of 620 nm to 640 nm [0030].
	
	Regarding Claim 28
	FIG. 4 of Yoon discloses the red light and the blue light each have a full width at half maximum of 30 nm or less.

	Regarding Claim 30
	The recitation “the display device has a color gamut covering 90% or higher of a BT.2020 region in the CIE 1931 coordinate system” is only a statement of the inherent properties of the device. Lee as modified by Yoon discloses a substantially identical device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. 
	
	Regarding Claim 31
	FIG. 8 of Lee discloses the fourth light adjusting portion includes a transparent resin layer containing a light absorbing material (LA) for reducing an optical output [0078].

	Regarding Claim 36
	FIGS. 4, 13 and 20 of Lee disclose a display device, comprising: a display panel (200); a panel driver (220) for driving the display panel; and a controller (250) for controlling the panel driver [0043], wherein the display panel includes a plurality of light emitting diode (LED) modules provided as a plurality of pixels, wherein the plurality of LED modules each include: a cell array including first to fourth LED cells (C1’’-C4’’), each LED cell emitting blue light having a peak wavelength of 460 nm to 470 nm [0054], the cell array having a first surface and a second surface opposite to the first surface; reflective insulating portions (21)  respectively surrounding the first to fourth LED cells to isolate the first to fourth LED cells from one another; light blocking walls (45) in regions corresponding to the reflective insulating portions, and providing first to fourth windows (W1-W4) respectively for the first to fourth LED cells, wherein a first light adjusting portion (451) on the first window, and converting the blue light into red light (Claim 1); a 
Lee fails to explicitly disclose the first green light “having a peak wavelength of 510 nm to 525 nm and a full width at half maximum of 50 nm or less”, the second green light “having a peak wavelength of 530 nm to 540 nm and a full width at half maximum of 55 nm or less”, and the red light “having a peak wavelength of 620 nm to 640 nm and a full width at half maximum of 30 nm or less”.
	FIG. 1 of Yoon discloses a similar light emitting diode module, wherein the first green light (214) has a peak wavelength of 510 nm to 525 nm [0030] and a full width at half maximum of 50 nm or less (FIG. 4), and the second green light (224) has a peak wavelength of 530 nm to 540 nm [0033] and a full width at half maximum of 55 nm or less (FIG. 4), and the red light has a peak wavelength of 620 nm to 640 nm and a full width at half maximum of 30 nm or less (FIG. 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Yoon. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving luminance and color reproducibility (Para. 9 of Yoon).
	
Response to Arguments
Applicant's arguments with respect to Lee have been considered but they are not persuasive. The Applicant first argues that “it is difficult to see that the two green LED cells of Lee '866 are independently or selectively driven because they have the same wavelength”. The Examiner respectfully disagrees. Although both the second LED and the third LED of Lee are categorized as “green”, they emit lights of different wavelengths (Claim 14), i.e., different colors (different effects at the display level). Therefore, FIG. 13 of Lee’866 teaches a pixel of four different colors. In addition, LEDs having the same wavelength may still be controlled individually to be selectively turned on/off at the display level. One example is their intensities are different. Lee’866 further states “four first electrode pads 431a, 431b, 431c, and 431d respectively connected to the four LED cells C1'', C2'', C3'', and C4''” [0100]; and “The panel-driving circuit 220 controlled by the controller 250 may comprise one or more semiconductor chips (e.g., display driver chips) having control inputs to receive control information from the controller, and having outputs which provide voltages (responsive to the control information) to independently turn each of the plurality of sub-pixels including red (R), green (G), and blue (B) on or off” [0141]. The Applicant next argues that “each of LED cells of Lee '866 constitutes a pixel (especially, sub-pixel) of the display (similar to the present invention), while LEDs of Yoon '077 are provided as a backlight light source (i.e., "light generating devices 720" in Fig. 9) for generating white light (please see Fig. 1, Fig. 9 and paragraph [0046])”. The Examiner respectfully submits that Lee '866 discloses a display device, comprising: a first light adjusting portion converting the light emitted by the first LED cell into red light; a second light adjusting portion converting the light emitted by the second LED cell into first green light, Page 2 of 12a third light adjusting portion converting the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892